DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on page 7, with regards to claims 1 and 5, have been fully considered.  
Support for the “pneumatic system connected to each of the plurality of chambers” of amended claim 1 was found in paragraph 60 of the specifications: “ The chambers 30, 31, ... of the air cushion 18 are filled and emptied by means of a pneumatic system to be connected to the air cushion 18…. If the chambers 30, 31, ... provided can be filled singly or individually, they have a locking function thus enabling the filling of selected chambers 30, 31, ... to be suppressed or released as desired”. 
Support  for the “control unit connected to, and controlling, said pneumatic system” of amended claims 1 and 5 was found in paragraph 66 of the specifications: “The filling and/emptying of the chambers 30, 31, ... or a change to the chamber pressure is performed automatically with the aid of a control unit for controlling the filling/emptying mechanism, wherein this control unit processes control commands created using the ascertained data.” 


Regarding the argument against interpretation of the “positioning element” of claim 1 under 35 U.S.C. 112(f), applicant’s argument is persuasive. The positioning element which is modified by structural elements such as “a plurality of chambers” each connected to “a pneumatic system”. Therefore, interpretation of “positioning element” 35 U.S.C. 112(f) is withdrawn. 
Regarding the argument against interpretation of the “compression element” of claim 1 under 35 U.S.C. 112(f), applicant’s argument is not persuasive. Applicant argues that the term “compression” is necessarily a structural modifier. However, “compression” is a functional not structural modifier. Applicant only describes the “compression element” as permeable to x-rays and ultrasound and disposed to enable an ultrasound unit to be guided. This description simply details out a function of the element and does not provide structure to the compression element. Applicant further draws a similarity between the term “compression” and “positioning”, however, distinction is needed as the “positioning” term in “positioning element” is modified by the structure of “a cushion formed with at least one chamber” in original claim 1 and “a cushion with plurality of chambers” in amended claim 1. The “compression element” in claim 1 has no structural counterpart in claim 1. Therefore, interpretation of “compression element” under 35 U.S.C. 112(f) is maintained.
Upon further review, the interpretation of the “ultrasound unit is” of claim 1 under 35 U.S.C. 112(f), is withdrawn. The term “ultrasound” in conjunction with the details of “recording an ultrasound image of the breast” impliedly conveys structure that one of ordinary skill in the 
Furthermore the “pneumatic system” and “control unit” of amended claim 1 have been interpreted under 35 U.S.C. 112(f) as the terms “system” and “unit” are nonce terms which serve as substitutes for the term “means” and are coupled with functional language, without being modified by structure within the claims as “pneumatic” and “control” are functional modifiers1. Therefore, interpretation of “pneumatic system” and “control unit” under 35 U.S.C. 112(f) are incorporated into the interpretation.

Applicants argument on page 9 and 10 with respect to the applicability of Bechtold (US 6128523 A) and Anderson (US 20060241423 A1), has been fully considered but they are not persuasive and moot in view of new grounds of rejection. The applicability of references previously applied to the claims is addressed below.
Regarding Bechtold, applicant argues that those of skill in the pertinent art would not to look to improve the combined x-ray and ultrasound examination system because the main embodiment of Bechtold is an ultrasound exam and the fixing apparatus is usable in an MRI exam. However, the relevant inquiry is whether Bechtold is analogous art2.  A reference is analogous art if it can be shown that: “(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)3”. 
(Paragraph 7). Therefore, Bechtold not only falls in the same field since Bechtold teaches a device to position the breast for diagnosis, but Bechtold further teaches ultrasound as the means for diagnosis as disclosed by applicant. (2) Applicant identifies the problem of breast repositioning which causes disadvantage results from the fact that the breast is compressed to different degrees and in different directions during the X-ray examination and the ultrasound examination (Paragraph 10 of Applicant’s Specifications). Bechtold’s device is reasonably pertinent to the problem of “breast repositioning” problem faced by the applicant. Bechtold identifies and discloses a solution to the problem – an apparatus that fixes the breast in place such that it does not have to be repositioned: “It is accordingly an object of the invention to provide an apparatus for fixing the female breast in medical-technical application” (Column 2: Lines 25 – 27). Furthermore, applicant also identifies the problem of patient discomfort/pain during breast compression (Paragraph 21 and 23 of Applicant’s Specifications). Bechtold identifies and discloses a solution to improve patient discomfort: “In order to obtain maximum contact comfort, the compression cushions 11 to 14 are produced from a skin-compatible material, such as latex in the present exemplary embodiment” (Column 6: Lines 36 – 37). Bechtold is in the same field of invention and pertinent to the problem faced by the inventor. Therefore, Bechtold is analogous art. 
” (Paragraph 8) and “ultrasound mammography (sonomammography) in conjunction with conventional x-ray mammography can drastically increase the early breast cancer detection rate” (Paragraph 4).  (2) Applicant identifies the breast repositioning, which leads to images recorded from different viewing directions (Paragraph 10 of Applicant’s Specifications) and the problem of patient discomfort/pain during breast compression (Paragraph 21 and 23 of Applicant’s Specifications). Anderson identifies and proposes a solution to these two problems. Anderson states: “It would be further desirable to provide an FFBU [full-field breast ultrasound] scanning   unit   that   compresses   the   breast   with   reduced patient discomfort while also facilitating thorough ultrasonic scanning thereof including areas near the breast periphery…. and that provides standardized and repeatable ultrasonic breast scans” (Anderson: Paragraphs 12 and 13). Anderson is in the same field of invention and pertinent to the problem faced by the inventor. Therefore, Anderson is analogous art.
Furthermore, applicant argues, that even if those of skill in the pertinent art did look to Anderson or Bechtold, they would they would not obviously arrive at the claimed invention. Applicant argument is not persuasive because argument does not replace evidence where 4. Applicant has not provided persuasive argument that Bechtold and Anderson are not analogous art and a mere statement that one of ordinary skill in the art “would not obviously arrive at the claimed invention” is not evidence.  
Applicant’s remarks on page 10 with respect to the prior art have been fully considered but they are not persuasive and/or are moot. Although Bechtold is analogous art, Bechtold was not relied on and instead replaced with Stango et al. (US 20160081633 A1) in order to reduce redundancy of teachings and in light of amended claims 1 and 5. New grounds of rejection are made to address the claims as amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1 uses the term “compression element”, “pneumatic system”, and “a control unit.” 

The “pneumatic system” of claim 1 uses “system” a substitute for “means” and is modified by the functional language of “being configured for individually and separately filling and emptying said plurality of chambers.” The broadest reasonable interpretation of a “pneumatic system” is found in paragraphs 58 – 61 of the specifications as a “pump” which is interpreted as the corresponding disclosed structure.
The “control unit” of claim 1 uses “unit” a substitute for “means” and is modified by the functional language of “connected to, and controlling, said pneumatic system.” The broadest reasonable interpretation of a “control unit” is found in paragraph 66 of the specifications as a computer processor that uses “a suitable algorithm that calculates optimum compression and/or fixation and/or positioning of the breast based on the ascertained data and the type of recording set.”
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventors, at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 5 each recite computer implemented means-plus-functional limitations of a “control unit.” Claim 1 recites: “a control unit to control a pneumatic system connected to each of the plurality of chambers for a volume-variably and shape-variably filling said positioning element…” and claim 5 recites: “a control unit to control a pneumatic system connected to each of the plurality of chambers effecting a volume-variability and/or shape-variability of the positioning element...” The function of the control unit are computer-implemented means-plus-5.  Paragraph 66 of the specifications outline the control unit as a computer processor that uses “a suitable algorithm that calculates optimum compression and/or fixation and/or positioning of the breast based on the ascertained data and the type of recording set.” Although the specification do disclose the function of the “control unit” it does not provide the requisite level of detail to communicate the underlying algorithm(s) that applicant intends to use to accomplish the claimed functions and the disclosed “any suitable algorithm” is not a specific algorithm for accomplishing the claimed function. For computer implemented means-plus-functional limitations, applicant must disclose the specific algorithm that applicant plans to use. It is not enough that one skilled could devise a program, but rather whether the inventors disclose how they intend to accomplish the claimed function. Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007) established that “[t]he inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.”
For the aforementioned reasons, claims 1 and 5, along with their dependencies, are rejected for failing to satisfy the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 5 each recite computer implemented means-plus-functional limitations of a “control unit”. The “unit” represents a computer-implemented means-plus-function limitations according to the 112(f) analysis set forth above.  For computer-implemented means-plus-function limitations, the corresponding structure must include computer hardware in conjunction with the algorithm(s) necessary for accomplishing the claimed functions.  
The closest corresponding structure found in the specifications is for a “control unit” is a computer processor that uses “a suitable algorithm that calculates optimum compression and/or fixation and/or positioning of the breast based on the ascertained data and the type of recording set” as from Paragraph 66. A “suitable algorithm” is generic and does not provide adequate corresponding structure as applicant does not include computer hardware in conjunction with the algorithm(s) necessary for accomplishing applicant’s claimed functions. Furthermore, a bare statement that known techniques or methods can be used is not a sufficient disclosure to support a means-plus-function limitation6.
For the aforementioned reasons, claims 1 and 5, along with their dependencies, are rejected for being indefinite as it is unclear what specific structure applicant intends to use to accomplish the claimed functions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shumulewitz et al. (US 5474072) in view of Stango et al. (US 20160081633 A1) and Bechtold et al. (US 6128523). 

	Regarding claim 1, Shumulewitz teaches the invention substantially as claimed for an x-ray examination device being a combined x-ray/ultrasound examination device (Column 1: Paragraph 1: “This invention relates to methods and apparatus for imaging breast tissue employing both X-ray and ultrasound technology”), comprising: an x-ray tube (Column 5: Paragraph 12: “X-ray tube”), an x-ray detector (Column 5: Paragraph 12: “X-ray film”) for recording at least one x-ray image of the breast (Column 5: Paragraph 13: “X-ray radiation emitted from an X-ray source pass through biological tissue and form an image in a receptor”),  an ultrasound unit (Column 9: Paragraph 1: “Ultrasonic transducers”) for recording an ultrasound image of the breast (Column 9: Paragraph 2: “Ultrasound images provided by transducer 57”), and a compression unit for compression and fixation of the breast (Column 6: Paragraph 1 and Figure 6). The compression unit including: a compression element permeable to x-rays and ultrasound (Column 4: Paragraph 3: “compression plate”) disposed to enable the ultrasound unit to be guided along the compression element over the breast (Column 6: Paragraph 1: “The apparatus of the present invention includes compression plate 15 and ultrasonic transducer 16 movably supported on gantry”). However, Shumulewitz does not teach a volume-variable positioning element with a pneumatic system, control unit, and a plurality of chambers.
Stango, in the same field of breast scanning devices, teaches a volume and shape variable positioning element (Paragraph 18: “inflatable paddle jacket 18”) for acting on the breast and configured to cause the breast to be deformed and to rest against the compression element Paragraph 46: “the technician lowers paddle 16 (with jacket 18 secured thereto) to begin compressing breast 10”), said positioning element being a selectively fillable and emptiable cushion (Paragraph 10: “Jacket 18 can be made of two layers of a material such a vinyl similar in chemical composition and thickness to that used for colostomy bags and even kitchen food bags and freezer bags”, Paragraph 15: “the inflatable [empitable and fillable] jacket is inflated with a fluid”,  and Paragraph 9: “it is believed that a need still remains to further improve breast imaging and patient comfort” – it is known to one having ordinary skill in the art, that a non-rigid jacket which is inflatable and intended to improve comfort fits the function of a cushion as it softens the impact the breast will face during compression) formed with a plurality of chambers; (Figure 5: Part 18 , Figure 6 – Parts 18h and 18i, and Paragraph 46: “chamber 18d has two or more sub-chambers…the technician may individually control the inflation of each in a similar manner”), a control unit (Paragraph 46: “Fluid control unit 36… fluid control unit 36 can be fully automated such that inflation/deflation of jacket 18 is under control of station 38”) connected to, and controlling, said pneumatic system for volume-variably and shape-variable filling said positioning element by individually filling and emptying said plurality of chambers (Figure 5: Part 18, Figure 6 – Parts 18h and 18i and Paragraph 46: “The controls over inflation/deflation can be a part of or at least associated with unit 38…If chamber 18d has two or more sub-chambers, the technician may individually control the inflation of each in a similar manner”), and thereby fixing and positioning the breast in accordance with a planned examination of the breast (Paragraph 46: “Once the technician or other health professional is satisfied with the position of breast 10, x-ray imaging can commence in a mammography and/or tomosynthesis mode”), and a system (Paragraph 46: “electric or fluid-powered pump” which is consistent with applicant’s disclosed structure for the pneumatic system), connected to each of Figure 5: Part 18, Figure 6 – Parts 18h and 18i and Paragraph 45: “The jacket's chamber 18d can have two or more sub-chambers, such as shown at 18h and 18i, each with a respective connection through a snap-on connector and a conduit to fluid control unit 36, so that each sub chamber can be inflated to a desired pressure level under operator control or automated system control”) and emptying said plurality of chambers (Paragraph 46: “the technician may individually control the inflation of each in a similar manner”). Stango does not teach the system being pneumatic. 
However, Bechtold, in the same field of breast scanning devices, teaches a system using pneumatics for filling a plurality of chambers (Column 4 – Line 48: “a plurality of separately fillable chambers” and Column 5 - Line 30: “pneumatic or hydraulic volume regulating configurations”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the examination device of Shumulewitz with the inflatable bladder of Stango in order to improve patient comfort (Stango – Paragraph 9) and it would have been obvious to specifically provide the pump taught in Stango to be regulated by pneumatics, as taught by Bechtold, as this is a well-known expedient for regulating the volume of a compression cushion with separately fillable chambers. 
Regarding claim 2, Stango teaches an inflatable cushion as the positioning element (Paragraph 18: “inflatable paddle jacket 18”).
Regarding claim 3, Stango teaches the volume-variability and/or shape-variability of the positioning element as influenced by the material thickness of the walls (Paragraph 44:“Jacket 18 can be made of two layers of a material such a vinyl similar in chemical composition and thickness to that used for colostomy bags and even kitchen food bags and freezer bags” – it is known to one having ordinary skill in the art that the thickness of the vinyl will affect the stretching capability of the jacket) making the bladder capable of stretching when inflated (Paragraph 46: “inflatable paddle jacket 18”). 
Regarding claim 4, Stango teaches a plurality of chambers that can be selectively filled and emptied independently of one another (Figure 5: Part 18 and Figure 6 – Parts 18h and 18i and Paragraph 45: “The jacket's chamber 18d can have two or more sub-chambers, such as shown at 18h and 18i…so that each sub chamber can be inflated to a desired pressure level under operator control or automated system control”). 
Regarding claim 5, Shumulewitz teaches a method for positioning breast using an x-ray examination device (Abstract: “Methods are also provided for generating a mammogram and a plurality of corresponding ultrasound images without moving the breast between the mammogram exposure and the ultrasound imaging”), the x-ray examination device being a combined x-ray/ultrasound examination device (Column 1: Paragraph 1: “This invention relates to methods and apparatus for imaging breast tissue employing both X-ray and ultrasound technology”), comprising: an x-ray tube (Column 5: Paragraph 12: “X-ray tube”), an x-ray detector (Column 5: Paragraph 12: “X-ray film”) for recording at least one x-ray image of the breast (Column 5: Paragraph 13: “X-ray radiation emitted from an X-ray source pass through biological tissue and form an image in a receptor”),  an ultrasound unit (Column 9: Paragraph 1: “Ultrasonic transducers”) for recording an ultrasound image of the breast (Column 9: Paragraph 2: “Ultrasound images provided by transducer 57”), and a compression unit for compression and fixation of the breast (Column 6: Paragraph 1 and Figure 6). The compression unit including: a compression element permeable to x-rays and ultrasound (Column 4: Paragraph 3: “compression plate”) disposed to enable the ultrasound unit to be guided along the Column 6: Paragraph 1: “The apparatus of the present invention includes compression plate 15 and ultrasonic transducer 16 movably supported on gantry”). However, Shumulewitz does not teach a volume-variable positioning element with a pneumatic system, control unit, and a plurality of chambers.
Stango in the same field of breast scanning devices, teaches, teaches a volume and shape variable positioning element (Paragraph 18: “inflatable paddle jacket 18” and Figure 5: Part 18) being a selectively fillable and emptiable cushion formed with a plurality of chambers; (Figure 5: Part 18, Figure 6 – Parts 18h and 18i, and Paragraph 46: “chamber 18d has two or more sub-chambers…the technician may individually control the inflation of each in a similar manner”), using a control unit to control a pneumatic system (Paragraph 46: “Fluid control unit 36 can be powered by an operator…electric or fluid-powered pumps can be used”), connected to each of the plurality of chambers effecting a volume-variability and/or shape-variability of the positioning element by individually and separately filling the plurality of chambers with a filling medium to vary a volume and a shape of the positioning element for positioning the breast (Figure 5: Part 18, Figure 6 – Parts 18h and 18i, and Paragraph 45: “The jacket's chamber 18d can have two or more sub-chambers, such as shown at 18h and 18i, each with a respective connection through a snap-on connector and a conduit to fluid control unit 36, so that each sub chamber can be inflated to a desired pressure level under operator control or automated system control”), and deforming the breast such that the breast rests against the compression element (Paragraph 46: “ With patient's breast 10 on platform 12 or pad 40, the technician lowers paddle 16 (with jacket 18 secured thereto) to begin compressing breast” – it is known to one having ordinary skill in the art, that compression of the breast causes deformation of the breast). It would have been obvious to a person of ordinary skill in the art, before the effective filing Stango: Paragraph 9)
Regarding claim 6, Stango teaches acting on the breast with the positioning element before, during, and/or after compression and fixation of the breast such that the breast rests on the compression element before at least one x-ray image of the breast is recorded (Figure 5: Part 18, Figure 6 – Parts 18h and 18i, and Paragraph 46: “The technician may control the degree of inflation of the jacket's chamber 18d before and/or after paddle 16 has been lowered to its final desired position by adding to and/or releasing fluid from chamber 18d…once the technician or other health professional is satisfied with the position of breast 10, x-ray imaging can commence”). 
Regarding claim 7, the modified device of Shumulewitz teaches maintaining the compression and fixation of the breast during the recording of at least one x-ray during the recording of at least one ultrasound image (Shumulewitz : Column 4: Lines 10-15) and using the positioning element as the compression unit while scanning (Stango: Paragraph 46: “With patient's breast 10 on platform 12 or pad 40, the technician lowers paddle 16 (with jacket 18 secured thereto) to begin compressing breast 10… the technician may control the degree of inflation of the jacket's chamber 18d before and/or after paddle 16 has been lowered to its final desired position by adding to and/or releasing fluid from chamber 18d…Once the technician or other health professional is satisfied with the position of breast 10, x-ray imaging can commence.” – it is known to one having ordinary skill in the art that as the technician inflates the jacket, the breast will compress hence the jacket acts as a compression unit).
Regarding claim 8, Stango teaches using the positioning element as the compression unit (Paragraph 46: “With patient's breast 10 on platform 12 or pad 40, the technician lowers paddle 16 (with jacket 18 secured thereto) to begin compressing breast 10… the technician may control the degree of inflation of the jacket's chamber 18d” – it is known to one having ordinary skill in the art that as the technician inflates the jacket, the breast will compress hence the jacket acts as a compression unit).


Claims 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Shumulewitz et al. (US 5474072) in view of Stango et al. (US 20160081633 A1) and Bechtold et al. (US 6128523), as applied to claim 5, and further in view of Anderson et al. (US 20160081633 A1).
Regarding claim 9, the modified Shumulewitz teaches the invention substantially as claimed for an x-ray examination method (Shumulewitz – Column 1: Paragraph 1) and a positioning element with a plurality of chambers independently fillable via a control unit (Stango – Paragraph 47).  The modified device of Shumulewitz does not teach selectively filling or emptying the chambers of the positioning element in a defined sequence. However, Anderson, in the same field of ultrasound compression devices for diagnostic imaging, teaches selectively filling or emptying the chambers of the positioning element in a defined sequence (Figure 8). It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the system of Anderson in order to perform a survey sweep and gather information on the breast position such as “the lateral extent of the breast volume in the lateral direction, i.e., in the direction of transducer movement, as well as the axial extent of the breast away from the patient's body, i.e. in a direction along the transducer axis” (Anderson – Paragraph 18). 
as detailed above, but fails to teach selectively filling or emptying the chambers of the positioning element in a defined sequence. However, Anderson, in the same field of ultrasound compression devices, teaches altering the pressure inside the sub-chambers of the main cushion in a defined manner (Figure 8). It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the system of Anderson to inflate and deflate the cushions during a survey sweep to gather adequate information regarding the position of the breast (Anderson – Paragraph 18). 
Regarding claim 11 the modified Shumulewitz teaches the invention substantially as claimed, as detailed above, but fails to teach acquiring breast related data and filling or emptying the chambers based on the data. However, Anderson, in the same field of ultrasound compression devices, teaches of acquiring breast-related data such as the thickness of the compressed breast (Paragraph 45: “Detect the thickness of the compressed breast”) and emptying the chambers in accordance with the data (Figure 8: Step 816). It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the system of Anderson such that the system could detect the thickness of the compress breast to save time by obviating the need to image beyond the depth of the thickness of the breast (Anderson – Paragraph 45). 
Regarding claim 12, the modified Shumulewitz teaches the invention substantially as claimed, as detailed above, but fails to teach supporting an operator with a display to operate the pneumatic system. However, Anderson, in the same field of ultrasound compression devices. Anderson teaches displaying a position of the breast on a display device and supporting an Paragraph 29: “A display monitor 104 provides for user input and real-time feedback during the scanning process” and Figure 8 displays steps for the operator as indications for when the pneumatic system is filling and emptying the chambers). It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the display of Anderson to provide visual feedback to the user.  
Regarding claim 13, the modified Shumulewitz teaches the invention substantially as claimed, as detailed above, but fails to teach breast related data and filling or emptying the chambers based on the data. However, Anderson, in the same field of ultrasound compression devices, teaches acquiring breast related data, such as the thickness of the compressed breast (Paragraph 45: “Detect the thickness of the compressed breast”), and acquiring data on the filling status of the chambers, such as when the inflatable bladder is not full, (Paragraph 47: “Preferably, the bladder 202 is inflated only after the compression plate has been fully lowered to the final scanning level, i.e., the level at which scanning will take place. This final scanning level usually is achieved when approximately 10-15 total pounds of force has been applied” – it is known to one of ordinary skill in the art that the user will know the bladder is not full and will not be full until the amount of force needed to be applied by the compression plates satisfied), and automatically filling or emptying the chambers of the positing element using the acquired data (Figure 8: Step 808 and 816). It would have been obvious to a person of ordinary skill in the art, at the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the system of Anderson such that the user could be presented with real-time feedback during the scanning process (Anderson – Paragraph 29).
as detailed above, but fails to teach breast related data from the group consisting of size, location, and position. Anderson, teaches breast related data including a size, a location, and a position (Paragraph 38: “The markings may also include sample outlines of compressed breasts at different sizes, so as to guide the breast placement” – it is known to one having ordinary skill in the art that if the breast lay on the predefined markings, the size, location, and position of the breast is known. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the examination device of the modified device of Shumulewitz with the system of Anderson such that the user change the scanning direction based on the size of the breast (Anderson – Paragraph 31).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to form PTO-892. Sheng teaches a breast support apparatus with a plurality of chambers and a pneumatic system. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 35 U.S.C. 112(f) – Prongs A, B, and C.  
        2 See MPEP 2141.01(a): “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention”
        3 See MPEP 2141.04(a) with respect to KSR Int'l Co. v. Teleflex Inc. 
        4 See MPEP 2145(I)
        5 See MPEP 2181(II)(B)
        6 See MPEP 2181 (III)